Defendant appeals from the district court’s denial of assignment of counsel. He argues that the court erred by considering the income of his father, with whom he lives, to find that defendant is not a financially needy person. We agree. The public defender statute sets forth a two-step procedure for assignment of counsel. First, a person has a right to assignment of counsel if the person is needy. 13 VS.A. § 5234(a)(1). To determine whether a person is needy, “the court may consider such factors as income, property owned, outstanding obligations, and the number and ages of dependents.” 13 VS.A. § 5236(b). If the person is eligible for assigned counsel, then the statute sets forth the second step for co-payment and reimbursement. See 13 VS.A. § 5238. In determining the co-payment and reimbursement amounts, the court shall consider “the income of the person and cohabitating family members.” 13 VS.A. § 5238(b).
Here, the court erred by considering the income of defendant’s father in the first step of the procedure to determine whether defendant is needy. Cohabitant income is relevant only in determining co-payment and reimbursement.

Reversed and remanded.